t c memo united_states tax_court kathy bletsas petitioner v commissioner of internal revenue respondent docket no 4485-17l filed date frank agostino and malinda a sederquist for petitioner james p a caligure for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 c and d of the determination by 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing the irs initiated the collection action with respect to trust fund recovery penalties tfrps that it had assessed against petitioner for unpaid employment_taxes of delta mechanical corp delta respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits petitioner resided in new york when she filed her petition petitioner was an officer and the sole shareholder of delta a new york cor- poration that became delinquent in its employment_tax obligations after delta failed to file required tax returns the irs assessed employment_taxes against it for three calendar quarters in and the balance of these unpaid taxes exceeded dollar_figure on date the irs and delta entered into a bus- iness installment_agreement ia under which delta would make monthly pay- ments of dollar_figure until its liability was satisfied on date the irs sent petitioner a letter trust funds recovery penalty letter this letter informed her of the irs’ determination that she was a person required to collect truthfully account for and pay over delta’s employment_taxes see sec_6672 the letter proposed to assess tfrps against her for the calendar quarters in question stating you have the right to ap- peal or protest this action to preserve your appeal rights you need to mail us your written appeal within days from the date of this letter days if this letter is addressed to you outside the united_states the letter included detailed instruc- tions about how to file an appeal with the irs appeals_office petitioner did not file an appeal with the irs appeals_office or take any other action in response to the letter the irs accordingly assessed tfrps against her for the three quarters in question at the time of the assessment the aggregate amount of the tfrps exceeded dollar_figure the revenue officers ros assigned to petitioner’s case concluded that levy action should not be taken against her because collection was going to be with- held while the business is paying though delta’s ia however they concluded that an nftl should be filed to protect the government’s interest accordingly on date the irs sent petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely requested a cdp hearing advancing numerous conten- tions her principal contention was that the nftl should be withdrawn and the tfrps abated because delta pursuant to its ia was making payments intended to satisfy its employment_tax liabilities in full she urged that the ros who had as- serted the tfrps and filed the nftl failed to follow the procedures in the in- ternal revenue manual irm when taking these steps the case was assigned to a settlement officer so from the irs appeals_office in date the so held a telephone cdp hearing with petitioner’s representative during that hearing her representative contended that collection should not proceed against petitioner while delta’s ia remained in effect the so replied that the irs may properly assert a tfrp against a respon- sible person even if the debtor company is making installment payments the ro assigned to delta’s case had requested financial information from petitioner to determine whether assertion of tfrps against her was appropriate petitioner had neglected to provide that information and had missed the ro’s deadline for sched- uling an interview to discuss these matters the so concluded that the ro had acted permissibly in asserting the tfrps notwithstanding delta’s ia because i n essence petitioner was not fully cooperative the so informed petitioner that in order for him to consider collection al- ternatives petitioner had to provide a completed form 433-a collection informa- tion statement for wage earners and self-employed individuals and supporting financial documentation the so instructed petitioner to submit these documents within days after receiving no further communication from petitioner the so closed the case and issued on date a notice_of_determination sustain- ing the nftl filing petitioner timely petitioned this court for review on date re- spondent filed a motion for summary_judgment and he later supplemented that motion petitioner timely responded to the motion on date on date respondent filed a reply addressing the application of sec_6751 to the tfrps in question respondent attached to his reply a declaration from edwin renard an irs supervisory agent and a form_4183 recommendation re trust fund recovery penalty assessment this form shows that the initial determina- tion of the tfrps by ro kacic was approved in writing by group manager ren- ard whose typed signature appears on that form discussion i summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we find that no material facts are in dispute and that this case may appropriately be adjudicated summarily neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case where the taxpayer has properly challenged her underlying tax_liability for the periods in question we review the irs determination de novo 114_tc_176 where the taxpayer’s un- derlying tax_liability is not properly before us we review the irs determination for abuse_of_discretion only ibid abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 a taxpayer may raise a cdp challenge to the existence or amount of her un- derlying tax_liability only if she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 in determining whether the taxpayer had a prior opportunity to dis- pute her liability the regulations distinguish between liabilities that are subject_to deficiency procedures and those that are not where a liability is not subject_to de- ficiency procedures a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability see sec_301_6330-1 q a-e2 proced admin regs as assessable_penalties tfrps are not subject_to deficiency procedures sec_6671 331_f2d_493 9th cir 114_tc_171 notwithstanding the absence of a notice_of_deficiency a taxpayer may be able to dispute her liability for tfrps without paying them first by resisting irs collection efforts through the cdp procedure and then seeking review in this court 131_tc_54 n 130_tc_44 but this route to prepayment judicial review is available only if the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 a taxpayer has the opportunity to dispute his liability for a_trust fund re- covery penalty when he receives a letter thompson v commissioner tcmemo_2012_87 103_tcm_1470 see also 135_tc_344 upon receiving a letter the taxpayer may appeal the irs determination of tfrp liability by submitting a protest to the irs appeals_office if a taxpayer fails to avail herself of this opportunity she is not entitled to advance a later challenge to her liability before the appeals_office or this court thompson t c m cch pincite the irs sent petitioner a letter on date during the cdp hearing she did not deny that she had received this letter and the so verified that it had been properly issued the letter informed petitioner of her appeal rights and provided clear instructions about how to appeal she nevertheless took no action in response to that letter because petitioner had but neglected to avail herself of a prior opportunity to challenge her tfrp liability before the irs appeals_office she was precluded from disputing that liability at the cdp hearing see sec_6330 thompson t c m cch pincite sec_301_6330-1 q a-e2 proced admin regs even if petitioner could have challenged her tfrp liability at the cdp hear- ing she submitted no evidence to the so on this point and she failed to advance such a challenge in her petition to this court she is thus precluded from disputing her underlying tfrp liabilities now rule b see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing woodley v commissioner tcmemo_2017_242 at sec_301_6330-1 q a-f3 proced admin regs we thus review the so’s actions for abuse_of_discretion only ii analysis in deciding whether the so abused his discretion in sustaining the proposed collection action we consider whether he properly verified that the require- ments of applicable law and administrative procedure had been met consid- ered any relevant issues petitioner raised and considered whether any pro- posed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 petitioner’s primary contention is that the irs cannot collect tfrps from her so long as it is receiving payments from delta for the same employment_tax liabilities in her view the assertion of the tfrps while delta’s ia was in effect contravened irm guidelines and the so’s determination to sustain the nftl with respect to those tfrps was therefore improper the code imposes liability on a ny person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to do so sec_6672 in this setting the employer bears principal liability under sec_3403 for the trust_fund_taxes that should have been withheld and the ‘respon- sible persons’ bear derivative liability for those same taxes under sec_6672 141_tc_173 liability under sec_6672 is thus separate and distinct from the underlying trust fund tax_liability of an em- ployer hellman v commissioner tcmemo_2013_190 106_tcm_138 where tfrps are assessed numerous individuals and or entities may be liable for redundant penalties deriving from the same unpaid tax dixon t c pincite but under longstanding irs policy unpaid trust_fund_taxes will be collected only once whether from the business or from one or more of its responsible persons irm pt date pt date even though the service may make assessments against more than one responsible_person for a specific quarterly liability it only collects the total amount once t he irs cross-references payments against the trust fund tax_liability of an employer and payments against the sec_6672 penalty liability of a responsible_person so that all payments ultimately reduce the tfrp liability of each responsible_person hellman t c m cch pincite the irs has assessed tfrps against petitioner and it is receiving payments from delta pursuant to the ia sec_6672 allows the irs to seek collection si- multaneously from the employer and from its responsible persons see 784_f2d_1238 5th cir t he fact that more than one person is responsible for a particular delinquency does not relieve another responsible_person of her personal liability nor can a responsible_person avoid collection against herself on the ground that the government should first collect the tax from someone else the record establishes that the irs has not yet collected enough to satisfy delta’s outstanding tax_liabilities until those liabilities are satisfied in full the irs is free to preserve its collection rights against petitioner see woodley at petitioner emphasizes an irm provision stating that an ro i n general should not request assessment of trust fund recovery penalties tfrps if business taxpayers meet the terms of installment agreements irm pt date this is a general statement of irs policy regarding acceptance of business ias that cover employment_taxes and this general statement is subject_to qualification indeed the irm explicitly states that tfrps must be considered on the potentially responsible persons of the business_entity after the ro gathers certain facts ibid the irm instructs an ro considering a business ia to gather information necessary to support a possible tfrp assessment in the event the agreement is defaulted irm pt date specifically the ro is instructed to a ssemble all documentation for completion of a tfrp to the point of proposing assessment to c omplete interviews for all potentially responsible persons to determine responsibility and willfulness and to c onduct financial analysis to determine whether the penalty if assessed would be collectible irm pt date as the so noted in his case activity record the ro had requested informa- tion from petitioner to address these matters the ro had set a deadline of date for scheduling an interview during which these matters would be dis- cussed but petitioner failed to supply the required information by that date so no interview was ever scheduled or held in these circumstances the so concluded that the tfrps were assessed appropriately because petitioner had failed to supply the necessary information and i n essence was not fully cooperative the irm provisions on which petitioner relies supply procedural guidance for initiating a business taxpayer trust fund-related installment_agreement kirkpatrick v commissioner tcmemo_2014_234 108_tcm_541 petitioner contends that these provisions should be read to create an absolute pro- hibition against assertion of tfrps against responsible persons so long as the re- lated business_entity has an ia in place and is current on its obligations but the irm expresses no ironclad rule directing suspension of collection it requires taxpayers seeking to avoid tfrps to provide information and to attend an inter- view which petitioner did not do in any event these irm provisions are directed to the initial acceptance of ias they do not address suspension of collection after assessment with respect to an already established installment_agreement ibid rejecting an argument substantially identical to that which petitioner advances here the irm clearly indicates that nftls may be filed against responsible persons in this setting stating that if tfrps are assessed lien determinations should be made and if appropriate liens should be filed irm pt see id pt if the tfrp assessment has been made make lien de- terminations on these accounts after examining the relevant irm provisions the so concluded that the tfrps had been asserted appropriately and that the filing of the nftl was in accordance with current procedures this court does not conduct an independent review and substitute its judg- ment for that of the so see murphy t c pincite rather if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities estes v commission- er tcmemo_2014_9 107_tcm_1053 aff’d 577_fedappx_205 4th cir we conclude that the so properly sustained the nftl filing against petitioner 2petitioner asserts that ro perez who is shown as the irs contact person on the letter told her representative that an nftl would not be filed if she met certain conditions there is no reference to such a communication in ro perez’s case activity record which consistently recites the need to file an nftl to protect continued sec_6330 and a required the so to verify that all applicable legal and administrative requirements had been met one such requirement is that imposed by sec_6751 it provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determina- tion or such higher level official as the secretary may designate respondent contends that sec_6751 does not apply to tfrps at all alternatively he contends that the record establishes irs compliance with sec_6751 with respect to the tfrps in question here in blackburn v commissioner t c __ date the irs argued similarly that sec_6751 does not apply to tfrps we found no need to decide that question because the record included a form_4183 reflecting super- visory approval of the tfrps in question we determined that the form_4183 was sufficient to enable the so to verify that the requirements of sec_6751 had been met with respect to the tfrps assuming the irs had to meet those requirements continued the government’s interest the so properly made his determination on the basis of documents in the administrative file as in blackburn we need not decide whether sec_6751 applies to tfrps here respondent submitted a form_4183 showing that the tfrps as- sessed against petitioner had been approved in writing by group manager renard the immediate supervisor of ro kacic we thus find there to be a sufficient record of supervisory approval of the tfrps in question finally petitioner contends that the so failed to confirm that copies of the letter and the notice_of_determination were mailed to the proper person the irs mailed both notices to petitioner personally sec_6304 captioned fair tax collection practices provides that the secretary generally may not com- municate with a taxpayer in connection with the collection of any unpaid tax if the secretary knows the taxpayer is represented by any person authorized to practice_before_the_irs and has knowledge of or can readily ascertain such person’s name and address sec_6304 in this case petitioner’s original representative had filed form_2848 power_of_attorney and declaration of repre- sentative on date several weeks before the irs issued the letter notifying petitioner of the nftl and informing her of her right to a cdp hearing this argument is unpersuasive for several reasons congress enacted sec_6304 to prevent abusive tax collection practices eg communicating with a taxpayer at any unusual time or place or engaging in conduct the natural con- sequence of which is to harass oppress or abuse any person sec_6304 b there is no authority for the proposition that sec_6304 bars the irs from mailing to a taxpayer personally notices that the code explicit- ly requires to be mailed to the taxpayer see sec_6672 providing that no penalty shall be imposed unless the secretary notifies the taxpayer of pro- posed tfrp assessment sec_6320 sec_6321 providing that irs must provide notice of nftl filing to the person liable to pay the tax the irs properly sent the letter and the letter to petitioner personally second there is no authority for the proposition that checking compliance with sec_6304 is part of an so’s verification responsibilities under sec_6330 congress created a civil_action by which taxpayers can recover dam- ages from irs officers who knowingly violate sec_6304 see sec_7433 cross- referenced by sec_6304 hunter v commissioner no civ jsr gwg wl at s d n y date there is no suggestion in the code or regulations that behavior that might give rise to a cause of action under sec_7433 can serve as a basis for setting aside otherwise permissible collection action see currier v commissioner tcmemo_2011_113 101_tcm_1548 n rejecting for lack of jurisdiction in a cdp case a sec_7433 claim that the irs violated sec_6304 when respondent knew that petitioner was represented by counsel but called petitioner directly in reality petitioner’s complaint is not that the irs mailed the letter and the notice_of_determination to her but that it failed to send copies of these no- tices to her representatives but sec_6304 does not address that topic and any error in failing to copy petitioner’s representatives was clearly harmless see 129_tc_58 declining to remand for supple- mental cdp hearing where any error that occurred during original hearing was harmless petitioner immediately supplied copies of these notices to her represen- tatives they timely requested a cdp hearing they fully participated in that hear- ing and they timely petitioned this court for review of the irs’ notice of determi- nation in sum our review of the record establishes that the so properly discharged all of his responsibilities under sec_6330 petitioner did not propose any 3petitioner asserts that her right to be informed and her right to privacy which are among the taxpayer rights that sec_7803 generally directs the commissioner to protect were violated during the cdp hearing she did not raise these arguments during the cdp hearing or in her petition and we accordingly deem them waived see rule b any issue not raised in the assignments of error shall be deemed to be conceded triola v commissioner tcmemo_2014_166 108_tcm_185 dinino v commissioner tcmemo_2009_284 98_tcm_559 collection alternative or submit any supporting financial information we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the required forms and supporting financial information see huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_ 94_tcm_209 we will thus sustain the collection action to reflect the foregoing an appropriate order and decision will be entered for respondent
